Citation Nr: 0123750	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-34 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether a timely substantive appeal has been filed with 
respect to a May 1996 rating denial of the claim of 
entitlement to a permanent and total disability evaluation 
for pension purposes.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from May 1996 rating action of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a March 2000 decision, the Board determined that a May 
1996 rating denial of the issue of entitlement to a permanent 
and total disability evaluation for pension purposes had not 
been appealed in a timely manner and denied a claim of 
entitlement to service connection for PTSD.    

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 2001 
Order, the Court granted a Joint Motion for Remand, vacating 
the March 2000 Board decision and remanding the matter for 
additional proceedings.  


FINDINGS OF FACT

1.  The veteran was notified on May 30, 1996, of a May 1996 
rating decision by which the RO denied entitlement to a 
permanent and total disability evaluation for pension 
purposes.  

2.  In response to a timely filed notice of disagreement 
(NOD), a statement of the case (SOC) addressing the issue of 
entitlement to a permanent and total disability evaluation 
for pension purposes was mailed to the veteran on July 26, 
1996.  The veteran was notified of the need to perfect his 
appeal.  

3.  A substantive appeal as to the claim of entitlement to a 
permanent and total disability evaluation for pension 
purposes was not timely filed.  

4.  In a letter to the veteran from the Board, dated February 
4, 2000, he was notified that the Board had raised the issue 
of the timeliness of his substantive appeal regarding the 
issue of entitlement to a permanent and total disability 
evaluation for pension purposes.  He was given 60 days to 
present a written argument, submit additional evidence 
relevant to jurisdiction or to request a hearing.  The 
veteran responded later that month.  


CONCLUSION OF LAW

The Board lacks jurisdiction to consider the issue of 
entitlement to a permanent and total disability evaluation 
for pension purposes.  38 U.S.C.A. §§ 5103A, 7104, 
7105(d)(3), 7108 (West 1991 & Supp. 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to a permanent and total disability evaluation for pension 
purposes.  38 U.S.C.A. § 7104.  Specifically, it must be 
determined whether the veteran filed a timely substantive 
appeal with regard to his claim.  

An appeal consists of a timely filed NOD in writing and, 
after a statement of the case has been provided, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (2000).  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202 (2000).  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) (2000).  
If the claimant fails to file a Substantive Appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, in May 1996, the RO denied the veteran's 
claim of entitlement to a permanent and total disability 
evaluation for pension purposes.  The veteran was notified of 
that decision in correspondence from the RO dated May 30, 
1996.  The veteran submitted a notice of disagreement (NOD) 
in July 1996, and the RO issued a statement of the case (SOC) 
pertaining to the pension issue on July 26, 1996.  

Neither the veteran nor his representative filed a timely 
substantive appeal within 60 days of the July 1996 SOC or 
within one year of the May 30, 1996 notice letter.  The 
expiration date for filing a substantive appeal, pursuant to 
the provisions of 38 C.F.R. § 20.302(b). was May 30, 1997, 
that date being later than the 60 day period following the 
RO's issuance of the SOC on July 26, 1996.  The Board also 
notes that neither the veteran nor his representative 
requested an extension of time for filing, in accordance with 
38 C.F.R. § 20.303 (2000).

In a February 2000 letter, the veteran was notified of the 
Board's intent to consider the timeliness of the substantive 
appeal as to his claim of entitlement to a permanent and 
total disability evaluation for pension purposes.  He was 
offered the opportunity to present any argument, evidence, or 
comment relevant to jurisdiction, or to request a hearing to 
present oral argument on the question of timeliness of the 
appeal.  

A statement was received from the veteran in February 2000; 
however, it was not relevant to the question of the 
timeliness of the substantive appeal.  

Therefore, the Board finds that a timely substantive appeal 
regarding the issue of entitlement to a permanent and total 
disability evaluation for pension purposes was not filed, and 
the Board is without jurisdiction to adjudicate that claim.

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  In this case, 
the veteran was informed of the Board's intent to consider 
the jurisdictional question in the February 2000 
correspondence.  As such, the Board finds that he was 
afforded appropriate procedural protections to assure 
adequate notice and chance to be heard on that aspect of the 
claim.  

In making this determination, the Board is also aware that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
pendency of this appeal.  This liberalizing law is applicable 
to the veteran's appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  

The Board notes, however, that although the recent change in 
the law fundamentally changes the nature of VA's duty to 
inform and assist claimants with their claims, the VCAA did 
not modify or change the statutory standards governing the 
Board's jurisdiction.  As such, the VCAA has no application 
to the facts of this case. 

The claim is dismissed.


ORDER

The appeal regarding the issue of entitlement to a permanent 
and total disability evaluation for pension purposes was not 
perfected in a timely manner, and the claim is dismissed for 
lack of jurisdiction.  


REMAND

By an August 1984 rating action, a RO denied the veteran's 
original claim of service connection for PTSD.  The veteran 
was notified of the denial of that claim, but did not appeal 
the decision.  As such, the decision became final.

In a September 1994 rating decision, the RO considered 
recently submitted evidence and denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran was 
notified of that decision, but did not appeal.  As such, the 
decision became final.  

In the May 1996 rating action presently on appeal, the RO 
addressed the underlying question of service connection for 
PTSD without specifically considering whether the previously 
denied claim could be reopened.  This is significant to the 
Board because the preliminary question whether a previously 
denied claim should be reopened is a jurisdictional matter 
which must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  How the RO characterized the issue or 
what the RO may have determined in this regard is irrelevant.  
The initial question before the Board is whether new and 
material evidence has been presented.  Id. at 1383. 

Prior to determining whether the veteran has submitted new 
and material evidence sufficient to reopen the claim of 
service connection for PTSD, the Board points out that the 
Court has held that when the Board addresses in its decision 
a question that has not yet been addressed by the RO, the 
Board must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the question, whether he has been given an adequate 
opportunity to actually submit such evidence and argument, 
and whether the SOC provided the claimant fulfills the 
regulatory requirements.  See 38 C.F.R. § 19.29.  If not, the 
matter must be remanded to the RO to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In the present case, a review of the record shows that the 
veteran was issued a SOC in July 1996 and a supplemental 
statement of the case (SSOC) in March 1998; however, neither 
the SOC nor SSOC provided the veteran with notice of the laws 
and regulations governing claims to reopen.  Thus, the 
veteran and representative have not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided a SOC or SSOC with respect 
to this issue.  Consequently, the Board will remand the 
matter to the RO to avoid the possibility of prejudice.  38 
C.F.R. § 19.9.

Thus, the case is remanded to the RO for the following 
action:

1.  The veteran and his representative 
should be contacted and notified of the 
appellant's right to submit further 
evidence or argument with regard to 
reopening the claim of entitlement to 
service connection for PTSD, including 
his right to have a personal hearing on 
the question whether new and material 
evidence has been submitted.

2.  Thereafter, the RO should again 
review the veteran's claim to determine 
if new and material evidence has been 
submitted.  If the claim is reopened, the 
RO should consider that claim on the 
merits after first ensuring that all 
notification and development action 
required by the VCAA and implementing 
regulations has been completed.  

3.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should, among other things, contain a 
summary of the pertinent fact and a 
summary of the laws and regulations 
applicable to claims to reopen.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



